Citation Nr: 1029197	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  08-26 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for traumatic glaucoma of the 
left eye.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to May 1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  
In March 2008, within one year of notice of the April 2007 rating 
decision, the Veteran submitted a notice of disagreement with the 
April 2007 rating decision.  Although the notice of disagreement 
specifically referenced a March 2008 readjudication of the claim, 
because the notice of disagreement was received within one year 
of the April 2007 rating decision and expresses disagreement with 
the outcome of the April 2007 rating decision, the Board finds 
that the March 2008 Statement in Support of Claim by the Veteran 
constitutes a notice of disagreement with the April 2007 rating 
decision.  A statement of the case was issued in August 2008.  
The Veteran subsequently submitted a timely substantive appeal in 
September 2008.  

In June 2010, a videoconference hearing was held before the 
undersigned.  A transcript of the hearing is associated with the 
Veteran's claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

During his hearing before the undersigned, the Veteran gave 
credible testimony that he sustained an injury of his left eye 
while fighting an aircraft fire during service.  He contends that 
a chemical used to put out the fire accidentally sprayed into his 
eye eventually leading to the disability causing his blindness.  

Review of the record shows that such testimony is consistent with 
the Veteran's service records showing his duty as a firefighter.  

The record also includes a December 1979 private treatment record 
noting that the Veteran's glasses had shattered and that he had 
sustained a laceration and loss of the eye as well as a cataract 
removal and glaucoma.  The impressions included status post 
penetration injury of the left eye, aphakia of the left eye, and 
glaucoma.  

The record is not specific on the precise cause of the loss of 
vision in the eye.  In view of the evidence of record it is found 
that the facts of the case meet the criteria for the low 
threshold for which a VA examination is necessary.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC should arrange for the Veteran to 
undergo a VA eye disorders examination to 
ascertain the current nature and extent of his 
left eye disorder.  The examiner should be 
requested to render an opinion regarding 
whether it is at least as likely as not 
(probability 50 percent of more) that the left 
eye disorder is related to service, specifically 
to chemical exposure in service.  The opinion 
should discuss the post-service December 1979 
private treatment record evidence of shattered 
glasses with penetration injury of the left eye.  
The relevant documents in the claims folder 
should be made available for review in 
connection with this examination.  The examiner 
should provide a rationale for all conclusions 
reached.  

2.  Thereafter, the RO/AMC should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  The 
Veteran and his representative should be given 
an opportunity to respond to the SSOC prior to 
returning the case to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination(s), as failure to 
do so may result in denial of the claim(s).  See 38 C.F.R. 
§ 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

